Citation Nr: 1749954	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-14 324A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an increased disability rating for service-connected coronary artery disease (CAD), evaluated as noncompensable from October 13, 2006 to June 14, 2009, as 10 percent disabling from June 15, 2009 to August 11, 2014, as 60 percent disabling from August 12, 2014 to January 27, 2016, as 100 percent disabling from January 28, 2016 to April 30, 2016, and as 60 percent disabling from May 1, 2016 to the present day.   

2. Entitlement to service connection for obstructive sleep apnea, as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for coronary artery disease and awarded a 10 percent disability rating, effective August 31, 2010.  In a May 2012 rating decision, the RO awarded an earlier effective date of October 13, 2006 for service connection for coronary artery disease, along with a noncompensable rating until June 14, 2009, with a 10 percent disability rating assigned thereafter.

The Veteran requested a Travel Board hearing on his substantive appeal, but withdrew his hearing request in March 2016.  At that time, the Veteran also revoked the representation of his attorney, and acknowledged he was continuing the appeal unrepresented.

In September 2016, the Board remanded the appeal for further development, to include providing the Veteran with VA examinations to evaluate his obstructive sleep apnea and coronary artery disease.  These examinations were conducted in May 2017.

In a June 2017 rating decision, the RO awarded a 60 percent disability rating effective August 12, 2014, along with a temporary 100 percent disability rating beginning January 28, 2016 through April 30, 2016, and implemented a 60 percent disability rating from May 1, 2016 to the present day.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1. For the appeal period between October 13, 2006 and June 14, 2009, the Veteran's CAD has not been shown to be manifested by a workload of greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, nor did it require continuous medication.

2. For the appeal period from June 15, 2009 to August 11, 2014, the Veteran's CAD has not been shown to be manifested by multiple episodes of acute congestive heart failure in a year or chronic congestive heart failure; a workload of greater than 5 but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray; or left ventricular dysfunction with an ejection fraction of 50 percent or less.

3. For the appeal period from August 12, 2014 to January 28, 2016, the Veteran's CAD has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

4. Since May 1, 2016, the Veteran's CAD has not been shown to be manifested by chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1. For the appeal period from October 13, 2006 to June 14, 2009, the criteria for a compensable disability rating for CAD have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.104, Diagnostic Code 7005 (2017).

2. For the appeal period from June 15, 2009 to August 11, 2014, the criteria for a disability rating in excess of 10 percent for CAD have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.104, Diagnostic Code 7005 (2017).

3. For the appeal period from August 12, 2014 to January 27, 2016, the criteria for a disability rating in excess of 60 percent for CAD have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.104, Diagnostic Code 7005 (2017).

4. Since May 1, 2016, the criteria for a disability rating in excess of 60 percent for CAD have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating for CAD

Disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2017).  Disability evaluations are determined by assessing the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Individual disabilities are assigned separate Diagnostic Codes, and ratings are based on the average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017). If there is a question as to which evaluation should be applied to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  Further, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).   Additionally, a staged rating is warranted if the evidence demonstrates distinct periods of time in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings throughout the course of the appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for the Veteran's CAD was granted in a May 2011 rating decision, at which time a 10 percent rating was assigned effective August 31, 2010.  The Veteran filed a notice of disagreement in May 2012 and the RO issued a Statement of the Case in May 2012.  Thereafter, a May 2012 rating decision awarded an earlier effective date of October 13, 2006 for service connection for CAD, along with a noncompensable rating, and assigned a 10 percent rating effective June 15, 2009.  A June 2017 rating decision increased the disability rating for CAD to 60 percent effective August 12, 2014.  A temporary evaluation of 100 percent was assigned from January 28, 2016 to April 30, 2016, due to a myocardial infarction, with a 60 percent disability rating awarded from May 1, 2016 to the present day.  The Board will not address the period from January 28, 2016 to April 30, 2016, as the temporary 100 percent rating constitutes the maximum rating available.  

The Veteran's CAD has been evaluated pursuant to 38 C.F.R. § 4.104, DC 7005. This diagnostic code evaluates arteriosclerotic heart disease (coronary artery disease), and provides a 10 percent rating when documented CAD produces dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 7 METs but not greater than 10 METs, or when continuous medication is required.  A 30 percent rating is assigned when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005 (2017).

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).


	A. Period between October 13, 2006 and June 14, 2009

For the period between October 13, 2006 and June 15, 2009, there is no medical evidence indicating that the Veteran required continuous medication, or that a workload between 7 and 10 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope.  There is no indication that he experienced any form of congestive heart failure, cardiac hypertrophy, or cardiac dilatation.  Furthermore, no evidence has been submitted to suggest that the Veteran's CAD symptoms were compensable throughout this time.  Thus, the Board finds that a compensable rating is not warranted for this period.  

	B. Period between June 15, 2009 and August 11, 2014

A January 2011 disability benefits questionnaire (DBQ) for ischemic heart disease noted that the Veteran's heart disability required continuous medication.  There was a history of coronary bypass surgery in 1996, but no history of percutaneous coronary intervention, myocardial infarction, a heart transplant, implanted cardiac pacemaker, or implanted defibrillator.  The Veteran did not have congestive heart failure.  Furthermore, he denied experiencing dyspnea, fatigue, angina, dizziness, or syncope after completing physical activity.  There was no evidence of cardiac hypertrophy or dilatation.  Testing completed in February 2010 revealed a left ventricular ejection fraction level of 57%.  

For the period between June 15, 2009 and August 11, 2014, the Board finds that a rating in excess of 10 percent is not warranted.  The evidence of record does not indicate that the Veteran experienced a decrease in workload capacity resulting in dyspnea, fatigue, angina, dizziness, or syncope.  In fact, he reported no such symptoms after completing any physical activity.  Furthermore, the January 2011 DBQ revealed no evidence of cardiac hypertrophy or dilatation.  Thus, a disability rating of 30 percent for CAD is not warranted for the appeal period from June 15, 2009 and August 12, 2014.  38 C.F.R. § 4.104, DC 7005.  

Additionally, the Board has considered whether disability ratings of 60 percent and 100 percent are applicable for this period.  However, as the evidence does not indicate that the Veteran had congestive heart failure, an ejection fraction level of less than 50%, or a workload capacity of less than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, the Board does not find that such ratings are warranted for the service-connected CAD between June 15, 2009 and August 11, 2014.

	C. Period between August 12, 2014 and January 27, 2016

A private treatment record, dated August 12, 2014, noted that the Veteran's left ventricular ejection fraction level at that time was 49%.  In June 2015, his ejection fraction level was documented as between 45% and 50%.  

A review of the evidence of record shows that a rating higher than the currently assigned 60 percent is not warranted for this period, as there is no evidence of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  In fact, the Veteran's ejection fraction levels throughout this period of time did not drop below 45%.  Therefore, the Board finds that a disability rating in excess of 60 percent for CAD is not warranted for the appeal period from August 12, 2014 and January 27, 2016.  The current 60 percent disability rating most appropriately approximates the level of severity of the Veteran's CAD during this period.

	D. Since May 1, 2016

Private treatment records between May 2016 and January 2017 noted that the Veteran demonstrated a workload capacity between 2.7 and 3.5 METs.  Additionally, the left ventricular ejection fraction level was between 39% and 50% throughout this period of time.  

In May 2017, the Veteran was afforded a VA examination to evaluate the severity of his service-connected CAD.  The examiner noted that continuous medication was required to properly control his heart disability.  The Veteran did not have congestive heart failure, a cardiac arrhythmia, a valve condition, a pericardial adhesion, or an infectious heart condition.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner noted that the left ventricular ejection fraction level was 39% in May 2016.  Additionally, the Veteran reported that a workload capacity between 3 and 5 METs resulted in dyspnea.  

A review of the evidence of record shows that a higher rating is not warranted for this period. As there is no evidence of chronic congestive heart failure, a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, a disability rating in excess of 60 percent for CAD is not warranted for the appeal period since May 1, 2016.  The Board notes that the May 4, 2016 private treatment record documented a METs workload level of 2.7, however, there is no evidence or indication in the record that this resulted in dyspnea, fatigue, angina, dizziness, or syncope.  Although, the May 2017 examiner did not provide current left ventricular testing, 38 C.F.R. § 4.100(c) indicates that if such testing is not of record, the Board may evaluate the severity of the disability based on the alternative rating criteria, unless the examiner states that the ejection fraction test is necessary because the available medical information does not sufficiently reflect the severity of the disability.  The examiner did not indicate such was the case in this matter, thus the Board may proceed without a current ejection fraction level.  Therefore, the evidence of record supports a rating of 60 percent, but no higher, for the Veteran's CAD since May 1, 2016.  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





	(CONTINUED ON NEXT PAGE)
ORDER

1. Entitlement to a compensable rating for service-connected CAD from October 13, 2006 to June 14, 2009, is denied.

2.  Entitlement to a rating in excess of 10 percent for service-connected CAD from June 15, 2009 to August 11, 2014, is denied.

3.  Entitlement to a rating in excess of 60 percent for service-connected CAD from August 12, 2014 to January 27, 2016, is denied.

4. Entitlement to a rating in excess of 60 percent for service-connected CAD since May 1, 2016, is denied.


REMAND

Per the September 2016 Board remand directives, a VA medical opinion was obtained in May 2017 regarding whether the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected diabetes mellitus type II or coronary artery disease.  In providing her opinion, the examiner stated that the obstructive sleep apnea was not caused or aggravated beyond its normal progression by either the diabetes mellitus or coronary artery disease.  She based this opinion on a lack of medical knowledge in support of such a relationship.  However, the Board notes that, in March 2014, the Veteran submitted an article entitled "Impact of Untreated Obstructive Sleep Apnea on Glucose Control in Type II Diabetes," which was published by the American Journal of Respiratory and Critical Care Medicine in March 2010.  The article noted that an increase in the severity of obstructive sleep apnea was associated with poor glucose control.  The article further stated that the majority of patients with diabetes mellitus type II also had obstructive sleep apnea.  The May 2017 examiner failed to consider the articles submitted by the Veteran in support of his claim in rendering her opinion.  As the Veteran's submission supports a potential relationship between obstructive sleep apnea and diabetes mellitus type II, it appears that the May 2017 opinion was based upon an inaccurate factual basis.  Thus, an addendum opinion is necessary to properly adjudicate the Veteran's claim.  

VA treatment records through June 2017 have been associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA and non-VA health care providers, other than those already associated with the claims file, and authorize VA to obtain non-VA records.  Updated VA treatment records since June 2017 should also be obtained.  

2. Return the claims file, to include a copy of this remand, to the May 2017 VA examiner, if available, for an addendum opinion addressing the relationship between the Veteran's obstructive sleep apnea and his diabetes mellitus type II and/or coronary artery disease.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

The examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's obstructive sleep apnea is either caused by or aggravated beyond its natural progression by his diabetes mellitus type II or coronary artery disease.

In providing any opinion, the examiner should consider the Veteran's private treatment records, VA treatment records, and service treatment records.  Specifically, the examiner must comment on the articles submitted by the Veteran in March 2014.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board.

3. When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




